DETAILED ACTION
Response to Amendment
The Amendment, filed on 01/11/2022 has been entered and acknowledged by the Examiner.
Claims 21-40 are pending in the instant application.  

 Claim Objections
The previous objection to claim 21 is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 21, at the end of the last line, change the period to a comma and add
“wherein the main power line connection is outside the junction box containing the control module.”
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Harry Hild on 02/16/2022



Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 21, and specifically comprising the limitation of “wherein the main power line connection is outside the junction box containing the control module. ” including the remaining limitations.

	Regarding Claim 30, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 30, and specifically comprising the limitation of “a junction box containing a control module and a wiring opening, the junction box is reversibly engaged to an exterior surface of the housing, wherein electrical communication between the wireless control module is by wiring that extends from the control module through
the wiring opening to the driver electronics, wherein the main power line connection is outside the junction box containing the control module ” including the remaining limitations.

	Regarding Claim 35, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 35, and specifically comprising the limitation of “engaging a junction box for supporting at least a portion of a control module to the exterior surface of the housing, the junction box having an electrical pathway opening, wherein the main power line connection is outside the junction box containing the control module; and 
providing an electrical pathway from the control module to the driver circuitry, in which the electrical pathway passes through the electrical pathway opening of the junction box” including the remaining limitations.
	Examiner Note: Main power line connections of the Prior Art are normally made inside of a junction box which is normally outside of the lamp housing. In the present lamp, the junction box is attached to the housing structure but the main power connection is made within the housing and outside of the junction box. 
The reference of Madden et al (US Patent No. 9,557,021, previously cited, see non-final rejection of 11/22/2021) disclosed a housing (102), a light engine (120), a driver (118) and the claimed junction box (104) attached to the exterior of the housing and an access opening in the housing.
	Engle et al (US PG Pub. No. 2017/0307181, previously cited) teaches the claimed control module inside the junction box. The connections to main power are within the junction boxes of Madden and Engle.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879